This petition for a writ of error to reverse a judgment was filed in the county court on August 17, 1966. G. L. c. 250, § 11. The judgment was entered in the *772Superior Court on November 20,1947, and affirmed here on February 3, 1949. Commonwealth v. Delle Chiaie, 323 Mass. 615. The case was submitted on a purported “statement of agreed facts” to a single justice, who declined to issue the writ and ordered the petition dismissed. The statement was inadequate and for the most part merely an agreement as to evidence. Much of it consisted of quotations from newspapers and other hearsay. The statement should have been confined to facts and should have covered every fact material to the issues sought to be raised by the petition. It fell far short of presenting the minimum material necessary for a proper consideration of such issues. Its submission presented no case worthy of judicial consideration.
Maurice Bavich (John J. Byan, III, with him) for the petitioner.
Willie J. Davis, Assistant Attorney General, for the Commonwealth.

Exceptions overruled.